Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Law on 5/16/2022.

The application has been amended as follows: 
Claim 1 currently reads “An autonomous delivery receptacle comprising: an autonomous delivery drop point; and a proxy sensor located on the autonomous delivery drop point, the proxy sensor configured to communicate an identifier of an address of the autonomous delivery drop point to an autonomous delivery vehicle; wherein the autonomous delivery drop point comprises: a plurality of storage receptacles, each of the plurality of storage receptacles comprising: a tag having a unique identifier, the unique identifier identifying a resident associated with the address of the autonomous delivery drop point and with the one of the plurality of storage receptacles on which the tag is located, wherein the tag is configured to communicate the unique identifier to the autonomous delivery vehicle; a delivery inlet configured to accept the item; a storage volume configured to store the item; and an access port to allow access to the item within the storage volume.”, this has been replaced with 
“An autonomous delivery receptacle comprising: 
an autonomous delivery drop point; and 
a proxy sensor located on the autonomous delivery drop point, the proxy sensor configured to communicate information related to the autonomous delivery drop point to an autonomous delivery vehicle;
wherein the autonomous delivery drop point comprises: 
a plurality of storage receptacles, each of the plurality of storage receptacles comprising:
a tag identifying a resident with  which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate  an identifier for the resident with which the tag is associated to the autonomous delivery vehicle;
a delivery inlet configured to accept an item; 
a storage volume configured to store the item; 
an access port to allow access to the item within the storage volume; and
a sensor to detect the presence or absence of an item in the storage volume of the associated receptacle of the plurality of receptacles, and wherein the proxy sensor is configured to instruct the delivery vehicle to deliver to an empty receptacle of the plurality of receptacles associated with the resident to whom the item is to be delivered.”.
Lines 2-3 of claim 13 currently reads “the unique identifier identifies a name of the recipient”, this has been replaced with “the tag identifies a name of the recipient”.
Lines 1-5 of claim 20 currently read “wherein each of the plurality of receptacles comprises a sensor to detect the presence of an item in the storage volume of the associated receptacle of the plurality of receptacles, and wherein the proxy sensor is configured to communicate the status of items in the storage volume of each of the plurality of receptacles to the autonomous delivery vehicle.”, this has been replaced with “wherein the proxy sensor is configured to communicate the status of items in the storage volume of each of the plurality of receptacles to the autonomous delivery vehicle.”.
Claim 23 currently reads “A method of delivering an item, the method comprising: providing, at an autonomous delivery drop point, a plurality of receptacles; -3-Application No.: 15/861191 Filing Date:January 3, 2018 communicating, via a proxy sensor located on a plurality of receptacles, an identifier of an address of the autonomous delivery drop point to an autonomous delivery vehicle; communicating, to the autonomous delivery vehicle via a tag disposed on each of the plurality of receptacles, a unique identifier identifying a resident associated with the address of the autonomous delivery point and with the one of the plurality of storage receptacles on which the tag is located; operating a delivery inlet on one of the plurality of receptacles to accept the item; receiving, in a storage volume of the one of the plurality of receptacles, the item; and allowing the resident associated with the one of the plurality of receptacles access to the storage volume via an access port.”, this has been replaced with “A method of delivering an item, the method comprising:
providing, at an autonomous delivery drop point, a plurality of receptacles;
communicating, via a proxy sensor located on a plurality of receptacles, information related to the autonomous delivery drop point to an autonomous delivery vehicle;
communicating, to the autonomous delivery vehicle via a tag disposed on each of the plurality of receptacles, resident information identifying a resident with which each of the plurality of receptacles is associated;
detecting, via a sensor located on each of the plurality of receptacles, the presence or an absence of an item within a storage volume of each of the plurality of receptacles;
instructing the autonomous delivery vehicle to deliver an item to an empty one of the plurality of receptacles associated with the resident to whom the item is to be delivered;
operating a delivery inlet on the empty one of the plurality of receptacles to accept the item; 
receiving, in the storage volume of the one of the plurality of receptacles, the item; and 
allowing the resident associated with the one of the plurality of receptacles access to the storage volume via an access port.”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest an autonomous delivery receptacle comprising: an autonomous delivery drop point; and a proxy sensor located on the autonomous delivery drop point, the proxy sensor configured to communicate information related to the autonomous delivery drop point to an autonomous delivery vehicle; wherein the autonomous delivery drop point comprises: a plurality of storage receptacles, each of the plurality of storage receptacles comprising: a tag identifying a resident with  which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate  an identifier for the resident with which the tag is associated to the autonomous delivery vehicle; a delivery inlet configured to accept an item; a storage volume configured to store the item; an access port to allow access to the item within the storage volume; and a sensor to detect the presence or absence of an item in the storage volume of the associated receptacle of the plurality of receptacles, and wherein the proxy sensor is configured to instruct the delivery vehicle to deliver to an empty receptacle of the plurality of receptacles associated with the resident to whom the item is to be delivered.
Claim 23 is allowable because the prior art of record fails to teach or suggest a method of delivering an item, the method comprising: providing, at an autonomous delivery drop point, a plurality of receptacles; communicating, via a proxy sensor located on a plurality of receptacles, information related to the autonomous delivery drop point to an autonomous delivery vehicle; communicating, to the autonomous delivery vehicle via a tag disposed on each of the plurality of receptacles, resident information identifying a resident with which each of the plurality of receptacles is associated; detecting, via a sensor located on each of the plurality of receptacles, the presence or an absence of an item within a storage volume of each of the plurality of receptacles; instructing the autonomous delivery vehicle to deliver an item to an empty one of the plurality of receptacles associated with the resident to whom the item is to be delivered; operating a delivery inlet on the empty one of the plurality of receptacles to accept the item; receiving, in the storage volume of the one of the plurality of receptacles, the item; and allowing the resident associated with the one of the plurality of receptacles access to the storage volume via an access port.
The best prior art of record is Canada (ES 1135980) which does teach an autonomous delivery receptacle comprising: an autonomous delivery drop point; and a proxy sensor located on the autonomous delivery drop point, the proxy sensor configured to communicate information related to the autonomous delivery drop point to an autonomous delivery vehicle; wherein the autonomous delivery drop point comprises: a plurality of storage receptacles, each of the plurality of storage receptacles comprising: a delivery inlet configured to accept an item; a storage volume configured to store the item; an access port to allow access to the item within the storage volume.  But does not teach a tag identifying a resident with  which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate  an identifier for the resident with which the tag is associated to the autonomous delivery vehicle; and a sensor to detect the presence or absence of an item in the storage volume of the associated receptacle of the plurality of receptacles, and wherein the proxy sensor is configured to instruct the delivery vehicle to deliver to an empty receptacle of the plurality of receptacles associated with the resident to whom the item is to be delivered.
Another prior art of record is Davydoff (WO 2015/095948) which does teach a tag identifying a resident with  which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate  an identifier for the resident with which the tag is associated to the autonomous delivery vehicle, but does not teach a sensor to detect the presence or absence of an item in the storage volume of the associated receptacle of the plurality of receptacles, and wherein the proxy sensor is configured to instruct the delivery vehicle to deliver to an empty receptacle of the plurality of receptacles associated with the resident to whom the item is to be delivered.
Another prior of record is O’Toole (PGPub #2016/01549496) which does teach a sensor to detect the presence or absence of an item in the storage volume of the associated receptacle of the plurality of receptacles, but does not teach that the proxy sensor is configured to instruct the delivery vehicle to deliver to an empty receptacle of the plurality of receptacles associated with the resident to whom the item is to be delivered.  Instead, O’Toole has the sensor in a container that is meant to be used for package pickup, so when the sensor senses a package in the container it sends a signal to the drone to instruct it to pick up the package.
None of the prior arts of record teach that the proxy sensor is configured to instruct the delivery vehicle to deliver to an empty receptacle of the plurality of receptacles associated with the resident to whom the item is to be delivered.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify any of the prior art to teach that the proxy sensor is configured to instruct the delivery vehicle to deliver to an empty receptacle of the plurality of receptacles associated with the resident to whom the item is to be delivered without the use of hindsight reconstruction as there is no obvious motivation to make this change.
Claims 3, 6, 7, 9-13, 20-22, and 24-29 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647